Title: To Thomas Jefferson from Richard Colvin, 29 December 1823
From: Colvin, Richard
To: Jefferson, Thomas


                        Sir.
                        
                            Baltimore
                            December, 29th 1823.
                        
                    Owing to the Dirilection, of Official Duties, in England, Ireland, France, Spain, Italy, Germany Turkey, Russia, and Europe, the East Indies, and the West Indies, and in South America. And for other Causes, and reasons. Time is as fleeting as the Wind. Time “flies forgotten like a Dream at the opening day.” The Arts, and Sciences are at perfection—and perhaps, for months, offered to Ladies.All the Merchandize, Imported, or, brought into the United States—the last Seven years, from England, Ireland, France, Spain, Italy, Germany, Turkey, Russia, Europe, the East Indies, and the West Indies, and, from all other foreign Countries, is the Merchandize, of all the Ladies, and all the White Women, and all the White Females in the United States. (thou not Related to me, Commision, or kindred of mine.) the Instant they was Landed, in the United States, in Order, to Enrich them, and to encrease their Wealth, by the Fair consent, of the Owners, and Propritors, of said Merchandize. And by the Vox Populi. of those Foreign Countries and Nations, where they was Manufactored, and raised in. I Decyphered, the Letters, Initials, Marks, and Characters, on all the Trunks, Balm Boxes, Casks, Packetts, Cases, Hogsheads, and Chests of Ten. Imported, or brought into the United States, the last Seven years. Hundreds of Millions of Dollars Worth.  they want their Merchandize. and they Want the  Money. for their Merchandize, Veyded and sold. and they ought to have it. And satisfaction, for Results, offered. T. H. S T. for, Thomson. T. for, Tabitha.T. for, Totus. H. for, Henrietta. H. for, Hannah, H. for, Habeo. H. for, hers. S for, Sally. S. for Sophia. S. for, Susan. F. for, Femina. M. for, Muling. W. for Women. P. for, Puella. G. for, Girls G.  for, Gertrude. A. for, Adeline. A. for, Alb. D. for, Delia. D. for, Dico. D. for, Doris. N. for, Nelly. N. for, Nolo. R. for, Rebecca. R. for, Rachel. R. for, Rogo. V. for, Verina. V. for, Voluntas. and so forth. I would be prolix, it if was necessary, in thus Decyphering the Letters. Marks. Initials. and, Characters, on all the Trunks. Bales. Boxes. Cases. Packetts. Bags. and Hogsheads, Casks and Chests of Merchandize of Tea. Imported, or brought into the United States. the last Eight years from, England, Ireland, France, Spain, Italy, Germany, Russia, Europe, the East Indies, and the West Indies, and from all the Foreign Countries and Nations. Thousands of Gentlemen, are Emigrating from the Eastern and Middle States, to the State, of Virginia, and to the Southern States. they Will improve and cultivate the Country. They will build, and Establish Manufactories and Manufacture the Cotton, Flax. and Wool raised in the Southern States. Such permits, and such, business, is laudable. It will promote the interest, and increase the Wealth, of the southern States. You can shew them how, to hitch the powers of Mechanism to the Ploughs. to Plough, the Forest. and how, to Apply the power of Mechanism, to the Machinery, of the Manufactures. to Drive this Machinery. and so can I, Sir.I never did approve of the Banking system. It was Collecting the specie. from the Community into Banks. then often paying them with Bank Notes. When the Banks, cease, to pay the publick with Bank Notes. and pay them With specie. they will know the Intrinsic value of specie. I hope they will then endeavour to promote the Exportation, of Species from the Unites States to the East Indies.The Exportation of Specie from the United States to the East Indies is Impolitic. It tends to Impoverish the Country, in that respect. as the quality, is Exported. It tends to lower, the value of Property. and it tends, to lower the price, of produce. of Labour, and of Work. The Publick, individually requests, to prevent the Exportation, of Specie from the United States. to the East Indies. It is their Interest, to so.The Publick, Drank health on the Fourth day of July, the day independance was Atchieved. to the riseing Youth, of our Country, the Children. they are all, dear Children. Sir. they are from, from Sir. they know no harm. they are their Fathers Pride, and their Mothers Joy. they are the Ornament of this Country. they promote to Morality. they induce, to be Religious. and they Endeavour, to further Justice. Alburn Garéon’s. instructed Napoleon Buonaparte. to fight, and  Win Battles with, Courage. Skill, and bravery. And Juvenis instructed Junius how, to Write Didactic Letters. to Induce him to get. or Cause the Administration, of Justice to be full.Excuse me, for the freedom, I have thus taken, of Writing to you again. It is out of respect to the Ladies. and to Junius—the Children.I, am Your humble Servant.
                        Richard Colvin.